NUMBER 13-13-00582-CV

                              COURT OF APPEALS
                  THIRTEENTH DISTRICT OF TEXAS
                     CORPUS CHRISTI - EDINBURG

City of Waelder, Texas,                                                    Appellant,
                                          v.
Larry Stamps,                                                               Appellee.


                    On appeal from the 25th District Court
                         of Gonzales County, Texas.


                        ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Benavides and Longoria
                             Per Curiam
      This cause is beforethe Court on the appellant’s agreed motion to abate the appeal
for purposes of settlement.
      The Court, having examined and fully considered the documents on file and the
agreed motion to abate, is of the opinion that the agreed motion to abate the appeal for
purposes of settlement should be granted. The agreed motion to abate the appeal for
purposes of settlement is GRANTED and this appeal is ordered ABATED until March 12,
2014.


                                                   PER CURIAM

Delivered and filed the
10th day of February, 2014.




                                        2